Citation Nr: 0926856	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
paranoid delusional disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
obsessive compulsive neurosis/emotional instability reaction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to January 
1959 and from January 1962 to February 1963. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In his Substantive Appeal (VA Form 9) in July 2004, the 
Veteran requested a hearing before a Veterans Law Judge 
(VLJ).  However, in February 2009, the Veteran's 
representative withdrew that request for a hearing because 
the Veteran's whereabouts could not be established.  
Accordingly, the Veteran's request has been withdrawn.  
38 C.F.R. § 20.704(e) (2008).  


FINDINGS OF FACT

1.  The Board continued the denial of service connection for 
paranoid delusional disorder and obsessive compulsive 
neurosis/emotional instability reaction, finding that new and 
material evidence had not been obtained to reopen the 
previously denied claims in a July 1997 decision.  The 
Veteran was notified of the decision.

2.  Evidence obtained since the Board's July 1997 decision 
finding that new and material evidence had not been obtained 
to reopen the previously denied claims of entitlement to 
service connection for paranoid delusional disorder and 
obsessive compulsive neurosis/emotional instability reaction 
does not relate to an unestablished fact necessary to 
substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims. 



CONCLUSIONS OF LAW

1.  Evidence obtained since the Board continued the denial of 
entitlement to service connection for paranoid delusional 
disorder and obsessive compulsive neurosis/emotional 
instability reaction in July 1997 is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

2.  The decision of the Board in July 1997 is final and the 
claims of entitlement to service connection for paranoid 
delusional disorder and obsessive compulsive 
neurosis/emotional instability reaction are not reopened.  
38 U.S.C.A. §§ 1131, 7104 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated in August 
2003, July 2006, and October 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material 
evidence and in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the RO must satisfy the duty to notify with a 
letter defining new and material evidence, advising the 
Veteran of the reasons for the prior denial of the claim of 
service connection and noting the evidence needed to 
substantiate the underlying claim of service connection.  The 
July 2006 and October 2007 letters from the RO to the Veteran 
satisfy this requirement.  The July 2006 letter notes that 
the last final decision was dated in 1974 and the October 
2007 letter notes that the last final decision was in 1975, 
neither of which is accurate.  However, this error is deemed 
harmless.  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
paranoid delusional disorder and obsessive compulsive 
neurosis/emotional instability reaction.  In general, service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's claims for service connection were previously 
considered and denied by the RO on several occasions.  The 
Veteran first claimed entitlement to service connection for a 
nervous condition in February 1974.  In a March 1974 rating 
decision the RO denied service connection for a mental 
condition, finding that there was no diagnosis of a 
psychiatric abnormality.  Evidence considered at that time 
were the service treatment records and a February 1974 VA 
hospital record showing a diagnosis of obsessive-compulsive 
neurosis.  

In an August 1974 rating decision the RO denied service 
connection for a mental nervous condition, finding that the 
Veteran's emotional instability reaction was a constitutional 
and developmental abnormality.  Service treatment records 
were considered and the RO noted an in-service January 1963 
Medical Survey at the Naval Hospital in Charleston, South 
Carolina, which noted that the Veteran suffered from a 
character-behavior disorder that was not aggravated in 
service.  The RO further noted that there was no record of a 
nervous condition in service or on examination done at 
discharge.  The Veteran filed a Notice of Disagreement in 
October 1974.  A Statement of the Case was issued later that 
month and in December 1974 the Veteran filed his Substantive 
Appeal.  In May 1975 the Board reviewed the claim and denied 
service connection for a psychiatric disorder, finding that 
psychiatric symptoms noted during service were diagnosed as a 
personality disorder and that an acquired psychiatric disease 
was not diagnosed during service or on administrative 
examination in May 1963.  The first diagnosis of an acquired 
psychiatric disease was in 1974, many years after the 
Veteran's discharge from service, when a neurosis and a 
psychosis were diagnosed.  The Board explained that service 
connection may be granted for an acquired psychiatric disease 
as distinguished from a personality disorder, because a 
personality disorder is developmental and not a disability 
under the governing criteria.  With no superimposed acquired 
psychiatric disease during service and no psychosis within 
the one-year presumptive period following the date of the 
Veteran's discharge from service there was no basis for 
granting service connection for a psychiatric disorder.  The 
Veteran was notified of this decision and of his appellate 
rights, but did not appeal.  Therefore, the decision is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 1993 the Veteran filed to reopen his claim of 
service connection for a nervous condition.  The RO issued 
another rating decision in November 1993, denying the claim 
because of the absence of new and material evidence.  It 
found that treatment records dated from 1992 to 1994 show 
treatment and diagnosis of a paranoid delusional disorder, 
but that this evidence was not considered material or 
sufficient to establish service connection.  In September 
1994 the Veteran submitted a request for reconsideration 
based on VA treatment records and a favorable decision from 
the Social Security Administration, but in an August 1995 
rating decision the RO again denied the claim, finding that 
the VA treatment records and the Social Security 
Administration records, while new, were not material as they 
did not show evidence of a psychiatric disorder in service or 
to a compensable degree within one year from discharge.  The 
Veteran submitted a Notice of Disagreement with this decision 
in October 1995.  In December 1995 the RO issued another 
rating decision and a Statement of the Case and in January 
1996 the Veteran submitted a Substantive Appeal (VA Form 9).

In July 1997 the Board again reviewed the Veteran's claim for 
entitlement to service connection for a psychiatric disorder, 
denying reopening the claim for lack of new and material 
evidence.  The Veteran was notified of this decision and of 
his appellate rights, but did not appeal.  Therefore, this 
decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In February 2003 the Veteran once again filed for service 
connection for a mental disability.  The RO denied service 
connection in a June 2003 rating decision, finding that the 
evidence submitted was not new and material.  The RO 
characterized the issues as obsessive compulsive neurosis/ 
emotional instability reaction and paranoid delusional 
disorder.  The service treatment records referenced by the 
Veteran in his February 2003 claim had already been 
considered in the original denial of service connection.  
Recent VA treatment records dated from 1998 to 2003 were 
considered, but contained no medical evidence linking the 
Veteran's conditions to military service, and were thus not 
considered material.  

The Veteran again renewed his claim for service connection in 
July 2003 and the RO again denied the claim in January 2004, 
once again finding that no new and material evidence had been 
presented.  The Veteran submitted a Notice of Disagreement in 
February 2004.  A Statement of the Case was issued in June 
2004.  The Veteran's Substantive Appeal (VA Form 9) was 
submitted in July 2004.  Regardless of how the RO ruled on 
the question of reopening, the Board must decide the matter 
on appeal because reopening is a threshold jurisdictional 
question for the Board.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the July 1997 Board decision 
consists of a release of information for treatment records 
from the Naval Hospital in Charleston, South Carolina for the 
period from December 1962 to February 1963, VA treatment 
records from April 1998 to November 2005, and Social Security 
records.  

The service treatment records from the Naval Hospital in 
Charleston were already considered in the original denial of 
service connection for mental disability and thus are not 
new.  The VA treatment records and Social Security 
Administration records note diagnosis of and treatment for 
psychiatric conditions, including paranoid delusion disorder, 
but contain no evidence showing that the Veteran is currently 
diagnosed with a chronic disability which began during 
service or was caused by his active duty service.  This 
evidence is therefore not material and does not raise a 
reasonable possibility of substantiating the claims.  

Therefore, the Board concludes that new and material evidence 
has not been submitted to reopen the previously denied 
claims.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for paranoid delusion disorder 
is not reopened.

New and material evidence not having been submitted, the 
claim for service connection for obsessive compulsive 
neurosis/emotional instability reaction is not reopened.

____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


